EXHIBIT AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT(this “Agreement”) is executed as of January 24, 2008 by Verso Technologies Canada Inc. (“Verso Canada”), Verso Technologies, Inc., a Minnesota corporation (the “Company”) and delivered to Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”).Except as otherwise defined herein, terms used herein and defined in the Security Agreement (as defined below) shall be used herein as therein defined. W I T N E S S E T H: WHEREAS, the Company, certain Subsidiaries of the Company and Laurus have entered into a Security Agreement, dated as of September 20, 2006 (as amended, modified or supplemented from time to time, the “Security Agreement”), providing for the issuance of the Notes and the Warrant and the execution of the Ancillary Agreement referred to in the Security Agreement; WHEREAS, Laurus has assigned all of its rights, title and interest in and to a portion of the Loans made pursuant to the Tranche A Note to Valens U.S. SPV I, LLC and Valens Offshore SPV II, Corp. (together, “Valens”) pursuant to that certain Assignment of Loans, Liens and Documents dated as of December 21, 2007 hereof among Laurus and Valens; WHEREAS, Verso Canada is a direct or indirect Subsidiary of the Company and desires, or is required pursuant to the provisions of the Security Agreement, to become a guarantor pursuant to a Guaranty in favor of Laurus and Valens (“Creditor Parties”) dated as of the date hereof and a grantor pursuant to Hypothecations of Movables in favor of each Creditor Party dated as of the date hereof; WHEREAS, the Company desires, or is required pursuant to the provisions of the Security Agreement, to pledge all of its equity interests in Verso Canada as collateral for the Obligations (as defined in the Stock Pledge Agreement dated as of
